 
 
IB 
Union Calendar No. 246
112th CONGRESS 2d Session 
H. R. 2059
[Report No. 112–361] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 31, 2011 
Mrs. Ellmers introduced the following bill; which was referred to the Committee on Foreign Affairs 
 

January 17, 2012
Additional sponsors: Mr. Lankford, Mr. Jones, Mr. Smith of New Jersey, Ms. Foxx, Mr. Bonner, Mr. Carter, Mr. Manzullo, Mr. Marino, Mrs. Blackburn, Mrs. Black, Mr. McHenry, Mr. Canseco, Mr. Coble, Mr. Sensenbrenner, Mr. Calvert, Mr. Burton of Indiana, Mrs. Hartzler, Mr. Thompson of Pennsylvania, Mr. Fincher, Mr. Marchant, Mrs. Schmidt, Mr. Jordan, Mr. Stearns, Mr. Pitts, Mr. McKinley, Mr. Huizenga of Michigan, Mr. Poe of Texas, Mr. Benishek, Mr. Hultgren, Mr. Graves of Missouri, Mr. Quayle, Mr. Scott of South Carolina, Mr. Fleming, Mr. Cravaack, Mr. Bachus, Mr. McCotter, Mr. Akin, Mr. Crawford, Mr. Shuster, Mr. Kelly, Mr. Franks of Arizona, Mr. Coffman of Colorado, Mr. Ross of Florida, Mr. Fortenberry, Mr. Nunnelee, Mr. Huelskamp, Mr. King of New York, Mr. Latta, Mr. Bucshon, Mr. Johnson of Ohio, Mr. King of Iowa, Mr. Garrett, Mr. Pence, Mr. Kline, Mr. Lamborn, Mr. Palazzo, Mr. McIntyre, Mr. Posey, Mr. Scalise, Mr. Peterson, Mr. Rivera, Mr. Roskam, Mrs. Roby, Mr. Wilson of South Carolina, Mr. Cassidy, Mr. DesJarlais, Mr. Forbes, Mr. Pompeo, Mr. Duncan of South Carolina, Mr. Bilirakis, Mr. Gallegly, Mr. Austria, Mr. Turner of New York, Ms. Ros-Lehtinen, Mrs. Bachmann, Mr. Murphy of Pennsylvania, Mrs. McMorris Rodgers, Ms. Buerkle, Mr. Barletta, Mr. Walsh of Illinois, Mr. Farenthold, Mr. Mulvaney, Mr. Neugebauer, Mr. Schweikert, Mr. McCaul, Mr. Shimkus, Mr. Duncan of Tennessee, Mrs. Adams, Mr. Sam Johnson of Texas, Mr. Chabot, Mr. Flores, Mr. Mack, Mr. Rigell, Mr. Griffin of Arkansas, Mr. Graves of Georgia, Mr. Pearce, Mr. Walberg, Mr. Sullivan, Mr. Luetkemeyer, Mr. Southerland, Mr. Harris, Mr. Gosar, Mrs. Noem, Mr. Burgess, Mr. Long, Mr. Yoder, and Mr. Wittman


January 17, 2012
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To prohibit funding to the United Nations Population Fund. 
 
 
1.Prohibition on funding to United Nations Population FundNotwithstanding any other provision of law, the Secretary of State may not make a contribution to the United Nations Population Fund (UNFPA). 
 

January 17, 2012
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
